Title: William Temple Franklin to Dumas, 6 November 1780
From: Franklin, William Temple
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir
Passy 6 Nov. 1780.
My Grand father has been for a long time past laid up with the Gout, and is so still. He directs me to inform you, that he has recd. Several of your Letters, which he has not as yet been able to answer; he hopes however that in a few Days he shall be able to do it, as his Sufferings are much diminished.
You have heard I suppose of the arrival at Brest of M. De Guichen.
I am as ever my dear sir, your Very affectionate humble Servant
W.T. Franklin
M. Dumas.
